 RR00KVILLE GLOVE COMPANY-t213-employees at, its Kalamazoo,Michigan,-operations,excluding.-officeclerical employees,guards, and supervisors,as definedin the Act.[The Board certifiedIndependentUnion of Sutherland Paper Com-pany Employees,Inc., affiliatedwith UnitedPaperWorkersof Ameri-ca, CIO,as the designatedicollective-bargainingrepresentative of theemployees of ^ Sutherland Paper Company,Kalamazoo,Michigan, inthe unit hereinabove found to be appropriate.],David G. Leach and Doyle H. Wallace, d/b/a Brookville GloveCompany'andWestie_K."Shirk, Shirley Dempsey, Pearl Johns,RuthWright,Geraldine-Deemer,Barbara A.Fritz,Clary,Cook, Edwin G. Bish,-Beatrice Edna Aikens,Clara-Luther,MaryJane McCool, Bessie Viola Plyier,Mona Shaffer, PeggyA. SnyderJosephine_V. Whitehill,Norma Lee Snyder, Alberta-Kerr,Lois Jean Boarts,Donna Bowen,Margaret N. Bowen,and Dale V.Carnahan.Case No. 6-CA-770. October 6,1955DECISION AND ORDEROn July 16, 1954, Trial-Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and, were-engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and submitted a supportingbrief.The Board has-reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record-in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the, modifications, additions, and-excep-tions stated below.1.We agree with the Trial - Examiner , that the Respondents dis-charged the '21" complaining strikers- in this case because they refusedto, abandon an economic strike and return to work within a certain datedesignated by the Respondents, in violation of Section ,8 (a) (3) and(1) of the Act. The. Respondents contend, however, that the strikewas illegal and that the strikers are not entitled to the protection ofthe Act because they participated in a strike whose ' objective was recog-nition of a labor organization not in compliance with Section 9 (h) ofthe Act?114 NLRB No. 52. 214DECISIONS OF NATIONAL' LABOR RELATIONS BOARDWe find no merit in this contention. There is no precedent in sup-port of the Respondents' position.'On the contrary, inRubin Bros.,99 NLRB 610, 619, the Board rejected a contention similar to that nowliiged by the Respondents.The Act does not proscribe bargainingwith a noncomplying union; indeed, consonant with public policy, anemployer may voluntarily recognize and deal with such a union? IfCongress had intended the Act to have the effect urged by the Respond-ents, it easily could have inserted an express provision in the statuteto accomplish such result.This, Congress did not do.While the unionin thiscasecould not use the processes of this Board to obtain recogni-tion as bargaining representative in view of its failure to comply withSection 9 (h) of the Act, we are not persuaded that Congress intendedto withhold protection of the Act against. discrimination from em-ployees simply because they engaged in acts of self-help, otherwiselegitimate, as members or adherents of a noncomplying labor organi-zation.'Hence we conclude that the strike in this case was a protectedconcerted activity 42.The Respondents contend that the strikers are not entitled toreinstatement because of their conduct on the picket line.The TrialExaminer concluded in substance that the misconduct which occurredwas too minor to warrant denial of the remedy of reinstatement.Weagree with this conclusion, except as to the conduct of Pearl Johns,Peggy A. Snyder, Norma Lee Snyder, and Clara Cook.The Trial Examiner found that these 4 complaining strikersthreatened nonstrikers with acts of violence on 2 occasions.Accord-ing to testimony of management representatives which the Trial'The Respondents rely onOhio Ferro-Alloys Corp. v. N. L. R.B,213 F. 2d 646(C. A. 6).While the court there held that a strike for recognition by a union,which happened notto be in compliance with Section 9 (h) of the Act,was not a protected activity,the courtbased its holding on the ground,absent here,that the union struck to compel recognitionwith notice that a'rival union had filed a petitionfor certificationwith the Board.2N. L. R. B. v. Pratt,Read and Company, Inc.,191 F. 2d 1006(C. A. 2)..See,N. L. R. B.v.Pratt, Read and Company,Inc, supra,where the court stated(p. 1009) :..While the respondent was not obliged under the Act to bargain with the CIOunion when the latter had not filed non-Communist affidavits,respondent's employeescould select the CIO union to advise then as to their conduct such as projectedstrikes... .And, atpage 1008 of the same case,the court further stated :If, as the Trial Examiner and the Board found, the six employees were dischargedbecause of their CIO activities,such activities(announced intention to campaign forrestoration of 'CIO as bargaining agent shortly after certification of rival union)would not have justified their discharge since the Act did not forbid voluntaryrecognition of the CIO ae the baigaining agent by the respondent.4The Respondents also asseit that' thestrike was an unprotectedactivitybecause com-pliance with the Union's demand for recognition would have subjected the Respondents tounfair labor practice charges in the event the Union did not represent a majority of theemployees.However, 'even if this point has validity as a matter of law,a questionwhich we do not now decide,so far as appears in this record,the Union did represent anumerical majority of the employees at 'the time it requested recognition.A grant ofrecognition under such circumstances,all other normal requirements being met,would nothave involved the Respondents in the commission of an unfair labor practice. BROOKVILLE GLOVE COMPANYExaminer credited, about a week after the strike began, just aftersome strikers had returned to work, the four complainants in question,while stationed on the picket line in front of the Respondents' plant,brandished their fists and shouted to the nonstrikers, who were en-gaged at work inside the plant, that the strikers would "kill" them.5About a week later, the same four strikers, while on the picket liiie,shouted, in substance, as employees were reporting for work at theplant, that the strikers would have help the next day and would enterthe plant and throw out the nonstrikers.While not condoning these statements, the Trial Examiner char-acterized them as "idle threats not implemented in any way." It istrue that no violence occurred.However, if these threats of violencehad been made by agents of a labor organization, they would amountto conduct which, in an appropriate proceeding, might properly beviewed as violative of Section 8 (b) (1) (A) of the Act.We believethat the conduct of the four complainants in question exceeded per-missible bounds, and shall therefore not order reinstatement or backpay for them.'In section V of the Intermediate Report, entitled "The Remedy,"the Trial Examiner recommended that the striking complainants whowere unlawfully discharged should be paid back pay for a periodbeginning with the date of their discharge, namely September 17, 1953.As the strikers thereafter continued to strike for union recognitionuntil October 7,1953, when the strike was abandoned and the Respond-ents were so notified, we shall direct the Respondents to pay the 17complainants, herein ordered to be reinstated, back pay for the periodfrom October 7, 1953, to the date of offer of reinstatement.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations' Board hereby orders that the Respondents, David G. Leachand Doyle H. Wallace, d/b/a Brookville Glove Company, their agents,successors, and assigns, shall :1.Cease and desist from :(a)Discharging employees or otherwise interfering with, restrain-ing, or coercing their employees because of their exercise of the rightto act-concertedly in support of a strike.5While one of the management representatives at the scene testified that the machineswere in operation at the time and that none of those threatened knew that they werebeing threatened, the Trial Examiner found, based on testimony which he credited, thatone of the nonstrikers threatened reported the incident to management.We concludetherefore that at least one of those threatened was aware of the threat.e lntertown Corporation,90 NLRB 1145, 1150.Efco Manufacturing,Inc.,108 NLRB245 (CharlesArnold),relied on by the Trial Examiner,isdistinguishable.There,striker Arnold, in substance,inviteda management representative to engage in fisticuffsas a means of settling an existing labor dispute and'predicteda pugilistic victory for thestriker in the event of such an encounter. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, 'restraining, or coercingtheir employees in the exercise of their right to' self-organization, toform labor organizations, to join or assist any, labor organization, tobargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7 of theAct, or to refrain from any or all of such activities except to the extentsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to the 17 individuals named in Appendix A hereto imme-diate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges, in the manner set forth in the section of the IntermedateReport entitled "The Remedy."(b)Make whole the aforesaid 17 individuals for any loss of paythey may have suffered by reason of the Respondents' discriminationagainst them, in the manner set forth in the aforementioned remedysection of the Intermediate Report and in the Order herein.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of back pay due andthe rights of employment under the terms of this Order.(d)Post at their plant at Brookville, Pennsylvania, copies of thenotice attached hereto marked "Appendix A." I Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall,after being duly signed by the Respondents or their representative, beposted by the Respondents immediately upon receipt thereof, andmaintained by them for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees customarily are posted.Reasonable steps shall be taken bythe Respondents to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.ACTING CHAIRMAN RODGERS tooknopart in the consideration of theabove Decision and Order.T In the event that this Order is enforced by 'a decree of a United States Court ofAppeals there shall be substituted for the words "Pursuant to a Decision and Order"the words' "Pursuant'to a Decree of the United States Court of Appeals,Enforcing anOrder."' BROOKVILLEGLOVE COMPANY- 1217APPENDIX A 'NOTICE To ALL EMPLOYEESPursuant to a Decision and' Order of the National tabor RelationsBoard, and in order, to effectuate the policies of the -National LaborRelations Act, we hereby notify our employees,thatWE WILL NOT interfere with, restrain, or coerce our employees inthe right to act concertedly in support of a strike.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist any labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the' purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer to the individuals named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges enjoyed, and make them' whole for any loss of paysuffered as a result of the discrimination :Shirley DempseyBessie Viola PlylerRuth WrightMona ShafferGeraldine DeemerWestie K. ShickBarbara A. FritzJosephine V. WhitehillEdwin G. BishAlberta KerrBeatrice Edna AikensLois Jean BoartsClara LutherDonna BowenMary Jane McCoolMargaret N. BowenDale V. CarnahanAll our employees are free to become or remain members of anylabor organization.We will not discriminate in regard to hire ortenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of anylabor organization.DAVID G. LEACH AND DOYLE IT. WALLACE D/B/ABROOKVILLEGLOVE COMPANY,Employer.Dated---------------'--By-'----------------------------------(Representative)(Title)rThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges filed by 21 individuals the General Counsel of the NationalLabor Relations Board I by the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania),on January13, 1954,issued a complaint againstDavid G. Leachand Doyle H. Wallace, d/b/a Brookville Glove Company, herein referred to as theRespondents or jointly as the Company,alleging that the Respondents had engaged inand were engaging in unfair labor practices within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat.136, herein called theAct.Copiesof the charges,amended charges, com-plaint,and notice of hearing were served upon the parties.With respect to unfair labor practices the complaint,as amended,alleges in sub-stance that on or about September 17, 1953, the Respondents discharged certainnamed employees and refused to reinstate them because they had engaged in con-certed activities for the purpose of collective bargaining and other mutual aid andprotection and because of their participation in a strike.The complaint alleges thatthese acts and certain other acts described in detail in the complaint were violativeof the Act.The Respondents in their answer dated January 30, 1954, admit certain jurisdic-tional allegations,admit certain factual allegations as set forth in the complaint,aver that the employees named in the complaint and others voluntarily elected toterminate their employment and were replaced with permanent replacements,and denythe commission of unfair labor practices.During the hearing the Trial Examinergranted a motion by the Respondents to amend the answer to add as an affirmativedefense the allegation that the individuals who filed charges in this case in realitywere filing those charges for the United Construction Workers, affiliated withUnited Mine Workers of America, a labor organization which has not complied withSection 9(h) of the Act.Pursuant to notice a hearing was held at Brookville, Pennsylvania, before the dulydesignated Trial Examiner.All parties were represented at the hearing and wereafforded full opportunity to be heard and to examine and cross-examine witnesses.At the conclusion of the hearing, the General Counsel moved to conform the plead-ings to the proof as to formal matters.This motion was granted as to all plead-ings without objection.The Respondents then movedto dismissthe complaint bothon the merits and on the ground that the individuals who filed charges were inreality fronting for a union which had not complied with the requirements of theAct established as a prerequisite for the issuance of a complaint.2Bothmotionswere argued by the Respondents and the General Counsel.Decision was reservedon these motions and they are disposed of by the findings and conclusions containedin this report.An opportunity was afforded for the filing of briefs and/or proposedfindings of fact and conclusions of law or both.A brief was received from theRespondents containing proposed findings of fact on the fronting issue and presentingdiscussion and authorities on that and the other issues in the case.Upon the entire record,and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Respondents are copartners maintaining their principal office and main plantat Brookville,Pennsylvania,where under the firm name and style of Brookville GloveCompany they are engaged in the production,manufacture,sale, and distribution ofwork gloves.The Respondents also maintain a branch plant at Indiana, Pennsylvania,where glove manufacturing operations are also performed.The Respondents in the course and conduct of their business have caused and havecontinuously caused,over a long period of time, a substantial part of the raw andi The term General Counsel as used here Includes the attorney representing the GeneralCounsel at the hearingThe National Labor Relations Board is referred to as the Board.2Section 9(h) of the Actprovides In part that no complaint shall be issued pursuantto a charge made by a labor organization unless there is on file with the Board affidavitsof nonmembership in the Commuiiist Party executed by each officer of such labor organiza-tion and the officers of any national or international labor organization of which it is anaffiliate or constituent unit. BROOKVILLEGLOVE COMPANY219other materials used in the manufacture of their products at their Brookville andIndiana, Pennsylvania,plants to be purchased and transported in interstate commercefrom and through States of the United States other than Pennsylvania to their afore-said plants and have caused and have continuously caused, over a long period of time,a preponderant part of the products manufactured by them at their aforesaid Brook-ville and Indiana,Pennsylvania,plants to be sold,shipped,and transported in inter-state commerce from those plants to, iutb, and through States of the United States.In the 12-month period preceding this hearing the Respondents purchased for useat their Brookville,Pennsylvania,plant raw and other materials with a value in excessof $425,000,of which in excess of 90 percent was shipped to the Respondents'Brook-ville, Pennsylvania,plant from points outside the State of Pennsylvania.In the sameperiod the Respondents manufactured and sold at that plant work gloves with a valuein excess of $500,000,of which in excess of 80 percent was sold and shipped to pointsoutside the State of Pennsylvania.Approximately 100 employees are employed atthe Brookville, Pennsylvania,plant.The Respondents concede that at all times here relevant they have been engagedin commerce within the meaning of the Act and the Trial Examiner so finds.If.THE LABOR ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Workers of America, isa labor organization within the meaning of the Act. It was stipulated at the hearingand the General Counsel further advised the Trial Examiner that the above labororganization was not in compliance with the requirements of the Act dealing with thefiling of certain documents by labor organizations as a prerequisite to their filingcharges upon which a complaint may be issued.III.THE UNFAIR LABOR PRACTICESA. The "fronting" defenseThis casehad its genesis in the unsuccessfulefforts by the above-named Union toorganize employeesof theRespondents and obtain recognition as their collective-bargaining representative.The Respondentscontend thatthe individualswho filedcharges herein werein realityfrontingfor that Unionand onthat ground the com-plaint should be dismissed regardlessof the meritsUnion activity began at the Brookville plant, the onlyplant aboutwhich evidencewas presented at this hearing, onor aboutSeptember1, 1953.A representative ofthe Unionmet with some of the employees and signed membership cards were ob-tained from these employees and others.On September 10, representatives of theUnion met with David Leach anddiscussedthe questionof recognitionof the Unionas collective-bargaining representative.A detailed recital of whatwent on at thismeeting is not material here in view of a stipulation between counsel.It is sufficientfor thepurposes of this report to note thatthe Unionwas dissatisfiedwiththe resultsof this conference and that at a meeting held that evening employees of the Companywho were in attendancevotedin favor ofa strike.This strikehad as its primaryobjectivethe obtaining of recognitionof the Union as collective-bargaining repre-sentative of the employeesof the Company.Employees also were concerned overthe transfer of one employee.However, this was neverdirectlydiscussed with theCompany and after theparticular employee returnedto work in a few daysthe strikebecame solely one for recognition. It was stipulatedthat the strike whichbegan onSeptember11, 1953, andended on October7, 1953, wasan economicstrike.The individualsnamed in the complaint as having been discriminated against by theRespondents participated in the strikefrom the verybeginning and were union mem-beis or applicants for union membership.This casewas originated by separatechargesfiled by these 21 individuals.It was stipulated that a union representative,Robert Smedley, had given these individuals advice on the filing of charges and alsofurnished them blank forms.All entries onthese forms are identical except for thename and address of the individual who signedthe particularform.Item 2 on theform,"Basis of the charge,"in each case contains the entry,"The Companyhas failedto reinstate me and has hired new persons, following the strike in which I partici-pated."Individual first amended charges subsequently were preparedby theGeneralCounsel and were signedby 20of the individuals who filed the original charges.Onthe basis of this evidence,as amplified in the testimony of several of the witnesses, theRespondents contend that,the individual complainants were acting as a front for theUnion, were acceding to the wishes of.union representatives,and were doing for theUnion what it could not do for itself. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe law applicable to a situation suchas ispresented in the instant case has beensummarized by the Board in the case ofLewis Coal Company, Inc.,108 NLRB 887,in the followinglanguage:1.We agree with the Trial Examiner that Francis M. Burke, an attorney atlaw who filed the charges upon which the complaint issued, was not "fronting"for the United Mine Workers, a noncomplying union, herein called UMW.Burke signed the charges in behalf of complainants Hix, Harris, and CharleyMays, "for themselves and all other employees.similarly situated."Although Burke was introduced to the complainants at the UMW meeting place,and although he filed charges for other UMW members in another complaintproceeding,3 we find that the charges were not filed as a "front" for the UMWas contended by the Respondent.The Board and the courts have unanimously held that employees acting indi-vidually may assert their rights before the Board without the restriction of com-pliance provisions of the Act .4Furthermore, the assertion of such rights hasbeen held to be unimpaired where a noncomplying union or its attorney assistedin the preparation and filing of the charges,5 or where the complainants who weremerely members of the union filed the charges for themselves and other dis-chargees similarly situated.6Accordingly, even assuming that the UMW madethe attorney available to these complainants for the purpose of filing the charges,we conclude and find that, as the charges were in substance the assertion ofindividual rights, the complainants did not disqualify themselves by acceptingsuchassistance .78New Hyden CoalCo , 108 NLRB 1145.'Augusta ChemicalCo., 83 NLRB 53, enfd. 187 F. 2d 63 (C A. 5);-Olin Industries,Inc.,86 NLRB 203, enfd 191 F. 2d 613 (C. A.5) ; N. L R. B. v Clausen, d/b/aLuzerne Hide & Tallow Co.,188 F. 2d 439 (C. A. 3), cert denied 342 U. S 868;W. T. Rawleigh Co. v. N. L RB., 190 F. 2d 832 (C A. 7);N. L. R B.v. Alside,Inc.,192 F. 2d 678 (C A.6) ; N. L. R. B v. Globe Wireless, Ltd.,193 F. 2d 748 (C. A. 9) ;Southern Furniture Mfg Co v. N. L. R.B., 194 F. 2d 59 (C. A. 5), cert. denied343 U. S 964; NL R. B. v. Hipp Bros. Co., Inc.,196 F 2d 195 (C. A. 5) ; NL. R. B.v.Coal Creek Coal Co,204 F 2d 579 (C. A. 10) ,N. L. R B. v. L Bonn.'." & SonsFurnitureMfgCo.,206 F. 2d 730 (C. A. 9), cert. denied 346 U. S. 937; andN. L. R. B. v. Pecheur Lozenge Co.,209 F. 2d 393 (C. A. 2).6W. T. RawleighCo. v. N.L. R. B., supra,andN L R. B. v. L. Ronney & SonsFurniture Mfg Co., supra9 Southern Furniture Mfg. Co v. N. L. R. B., supra.Cf.NL. R. B. v. Alside,Inc., supra;andN. L. R. B. v. Happ Bros. Co , Inc. supra,in each of which thecharge was filed by the union's president and chief piotagonist, for himself andothers, and fronting was found'tAs the wording of the first amended chaige is substantially the same as thewording of the original charge, and as the Respondent's allegation of variance isnowhere clarified, we find no merit in Respondent's motion to dismiss the complainton this ground.The motion is accordingly deniedSee alsoNew Hyden Coal Company,108 NLRB 1192.Here as in theLewis Coalcase the individual complainants were asserting theirindividual rights before the Board.They were attempting to secure a remedy foralleged unfair labor practices committed against them.Under these circumstancesthe Trial Examiner finds that there was no fronting for the Union and that the indi-viduals who filed the charges did not disqualify themselves by accepting assistancefrom a union representative in the preparation of the charges.The Trial Examineraccordingly does not adopt proposed findings of fact A, B, C, and D submitted by theRespondents on this issue.B. The termination of the employment of the strikersPicketing at the Brookville plant began on September 11. 1953.On September 14, the Company sent the following letter to all employees who hadnot returned to work on that date:September 14, 1953.DEAR EMPLOYEE: We have had quite a number of people telephone us to askwhether they can return to work without fear of retaliation, of losing their jobs.We realize that many girls have signed cards because they had been told thatall of their friends had also signed.Others had been led to believe that theywere alone among their fellows in their department in not having signed. BROOKVILLEGLOVE COMPANY221Obviously,there are far too many employees now at work and earning moneyfor this to be true.Since so many girls did not have the facts we certainly can not blame themand we want to assure you that you can returntoworkwithout any fear ofpunishment or ill will on our part.Still other girlshave askedwhether it is legal for them to return to work inas-muchas theyhave signed cards.The cardyou signed was anapplicationformembership and nothing more.You are noteven a member of that organiza-tion and evenif youwere you wouldbe perfectlyfree to stop belonging to anyorganization any time you want to.We understand that more employees want to,return towork and we willwelcome youback to your job providing you return by 6:50 A. M. on Thurs-day, September17th.AFTER THAT DATE YOU WILL NO LONGER BECONSIDERED AN EMPLOYEE.The factoryisworking normally and we are hiring new girls asthey applyfor work.On September18, the Companysent the following letter to those strikers who hadnot returnedby September 17:Our letterof September14th notified you thatabsence fromwork afterThursday,September17th wouldmean thatyou wouldno longer be consideredan employee.We regret that youdid not respond to that notification and we are sendingyou as an enclosure the customary termination notice.Yourname has beenremoved from the payroll.Thisnotice is sent to you reluctantly because we are sorry to see you lose theinsurance benefits which have been of such value to many of our employees. Thedisability payments,the surgical benefits and the hospitalization coverage haveall been canceled and it is necessary to notify you (and your family, if you aremarried)that you no longer enjoy this protection since you are no longer ouremployee.If you wishto return to work at any time we will be glad to have you comein to our office and make out an application for employment.In hiring it hasalways been our policy to give preference to former employees.Attachedto this letter in each case was a form labeled,"Notificationof":An "X"was typed next to the words"voluntary quit."The same mark was put in front of aparagraph which began with the sentence,"Your GroupPlan Insurance policy can-celled as of this date except for the life insurance portion which continues for 31days."Attentionwas then called to certain convertibility features of the insurancepolicy.The letters of September 14 and September 18 were sent to all the individ-uals named in the complaint.David Leach,one of the partners in the Company, tes-tifiedthat the Company's position was that the employees to whom the letters weresent were considered as having voluntarily terminated their employment and weretreated as such.The strike continued until October7, 1953.On that day a meeting of the strikerswas held and it was decided to terminate the strike.Mrs. Margaret Bowen, one ofthe strikers,was designated to so notify the Company.She telephoned Leach andtold him of the decision of the strikers and arranged for a meeting between him andthe strikers to discuss their returningto work.Those at the meeting did not wait fora report from Mrs. Bowen,but proceeded directly to the plant and met with Leachand his partner.Accordingto Leach he told the strikersthatthey were"voluntary quits" and assuch would have to file applications for employment.They wouldhave to requalifyfor vacation benefits and would be hired"just exactly on the same basis as any othernew employees."In response to questions from the former strikers he declared thatthey would not all be restored to their jobs since permanent replacements had beenhired.He refused a request that the replacements be discharged.Application formsidentical to those given to all new applicants for employment were then distributedand were filled out by members of the group.Company records submitted at the hearing list 45 employees as terminated as ofSeptember17.Ofthis group 21 were rehired.Twenty-one of the strikers who werenot rehired are named in the complaint as alleged discriminatees.Contentions of the Parties; ConclusionsThe General Counsel contends in substance that the letters of September 14 andSeptember 18, 1953, were violative of the Act and that the Respondents by those 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDletters and their subsequent conduct, in violation of the Act, discharged the personsnamed in the complaint for having engaged in protected concerted activity, namelya strike.The Respondents, on the other hand, contend that the letters were ap-propriate notices to the strikers and that thereafter the Respondents proceeded to fillthe remaining vacancies among their personnel in accordance with their rights underthe Act and replaced all the strikers who had not returned by, September 17 beforethey abandoned the strike.Itwas stipulated the strike which began on September 11 was an economic strike.The rights of an employer and his employees in such a situation has been dealt within detail in the case ofN. L. R. B. v. Mackay Radio & Telegraph Co.,304 U. S.333, 345-47.An employer, not guilty of any unfair labor practice as defined in theAct has the right to protect and continue his business by replacing any or all of thestrikers.He need not discharge these replacements when the strikers indicate theyare ready to resume their employment.However, employees have the right to strike(Section 13 of the Act). Section 2 (3) specifically provides "the term `employee'shall include.any individual whose work has ceased as a consequence of, or inconnection with, any current labor dispute or because of any unfair labor practice,and who has not obtained any other regular and substantially equivalent employ=ment, .. " Under this definition the strikers remained employees for the purposesof the Act and were protected against any unfair labor practices.Employees in Sec-tion 7 of the Act are guaranteed the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid and protection.The strike which was conducted bysome of the employees of the Respondents, including those named in the com-plaint,was a protected concerted activity.The employees were protected from anydiscrimination in regard to their hire or tenure of employment because of their en-gaging in such activity (Section,8 (a) (3) of the Act).The Respondents contend that the situation in this case is analogous to that incertain cited cases where it has been held that an employer is free to call to the at-tention of economic strikers that he will proceed to replace them with permanent re-placements if they do not return to work by a certain date.However, it is clear thatthe action taken here went a good deal farther than such a notification.The letterof September 14 specifically stated that the strikers would be welcome back to theirjobs providing they returned by September 17. It was then stated "AFTER THATDATE YOU WILL NO LONGER BE CONSIDERED AN EMPLOYEE." The let-ter of September 18 informed the remaining striking employees that their names hadbeen removed from the payroll and that their insurance and other employee bene-fitshad been canceled "since you are no longer our employee."The strikers wereinvited to fill out applications for employment if they wished to return to work inthe future.While the termination notice, enclosed with the letter of September 18, labeled theconduct of the strikers as a "voluntary quit" it is clear that the strikers had not quittheir employment but were actively seeking through strike action to obtain recog-nition of the Union as their collective-bargaining representative in their employmentrelationship with the Company.The letter of September 18 was a notice of dis-charge.3The use of the letters of September 14 and September 18 was an unlawfulstrike breaking technique violative of Section 8 (a) (1) of the Act .4The termination of the employment of the strikers because of their engaging in theprotected concerted activities of an economic strike and their refusal to abandon suchactivities in response to the ultimatum sent by the Company was violative of Section(a) (3) of the Act.S The dischargees are entitled to reinstatement with back payfrom October 7, 1953, the date when the strike was abandoned 6C. The replacement of the strikersThe Respondents maintain that since the strike was an admitted economic strikethey could proceed to replace the strikers with permanent replacements, absentany unfair labor practices.They further maintain that all the strikers had beenINL.R. B v. ,United States Cold StorageCorp,203 F. 2d 924,927, cert. denied346 U.S 818.'4Ken:gan IronWorks, Inc,108,NLRB 933.5NL. R. B. v MackayRadio & Telegtaph Co.,304 U S. 333, 347 ;N. L. R. B. v. GlobeWareless. Ltd..193 F. 2d 748, 750 (C. A 9)Cowles PublishingCompany,106 NLRB 801. BROOKVILLE GLOVE COMPANY223so replaced by October 7, the date when the strike was ended and a large groupof the strikers indicated their willingness to return to work.However,it is alsocorrect as a general statement,that when economic strikers abandon a strike theyare entitled to reinstatement or return to the positions previously held upon theirapplication if no permanent replacements have been hired to displace them beforethey make their request.There is grave doubt in this case whether all or any ofthe strikers had been replaced in advance of the mass application for reinstatementon October 7, 1953.The strike began on September 11, 1953.The Company's letter to the strikersdated September 14 gave them until September 17 to return to work. It is agreedthat no replacements were hired before September 17.There are 21 persons named in the complaint as alleged discriminatees.Of these,12 last worked for the Company as sewers,4 had been inspectors,2 had beenturners, 1 had worked on the cylinder machine roll, 1 had worked as a cloth spreader,and 1 as a quilter.Between September 18 and October 7, the Company hired 6sewers, 3 turners, 2 inspectors,?1cylinder machine roll operator,1cloth spreader,and 1 shipping clerk.8Company records submitted at the hearing do not show anyterminations between September 17 and October 7.A comparison of the abovefigures makes it clear that at least in the important category of sewer there weremore strikers in that category as of October, 7 than had been hired by that date.Actually the discrepancy or difference is more substantial.The number of production employees at the Brookville plant on certain of thedates involved in this proceeding was as follows:September 10----------------------------------------- 100(approximately)September14-----------------------------------------27September17------------------------------------------53October 7--------------------------------------------66The numberof employees in certain key categories as of the day before thestrike began and theday itterminated was as follows:September 10October 755sewers324 -cylinder roll employees412inspectors105turners4It is apparent that as of October 7 the production staff was at two-thirds of itssize before the strike began,that its sewing staff was substantially below its prestrikestrength,and that while the cylinder roll employees were back to their formersize there were 2 inspectors and 1 turner less than on September 10.Company records as stipulated in this proceeding,show that 14 new employeeswere hired between September 18 and October 7.One of these, Marjorie Johnson,had actually worked for the Company before the strike,had joined in the strike,but had abandoned it.The list also included a new employee employed as a turnerwhose employment ceased after 3 days.Leach testified extensively on the issue of the replacement of the strikers.He testified that 13 of the 21 persons named in the complaint were replaced bypersons hired before October 7.It is agreed that 3 strikers,ShirleyDempsey,Barbara A:Fritz, and Lois Jean Boarts did not apply for reinstatement.Anotherstriker,Donna Bowen wrote the Company on November 14, 1953,that she wishedto "re-aply [sic]for a job." The Company replied:We have'always found it advantageous to interview all applicants personally.Therefore the company policy is and always has been to request applicantsto come to the office and we do not accept applications by telephone or letter.It is conceded that Miss Bowen did not follow the Company's suggestion and madeno further efforts to obtain reemployment at the Company.Edwin G. Bish,a quilter, was ready to be transferred to the shipping depart-ment according to Leach.Leach further testified that Bish was actually replacedby a new shipping clerk hired on September 28.The Trial Examiner foundLeach's testimony as to the proposed change in assignment of Bish credible andcredits his testimony.Leach's testimony as to 13 replacements and 4 whom the7 This includes one former striker who was rehired on herapplication.There is no,information as to who, if anyone,replaced her in work she previously had done.8 The new shipping clerk was claimed by the Company to have replaced Edwin Bish, aquilter who,according to Leach,was scheduled to be reassigned as shipping clerk. 224DECISIONS OF NATIONAL LABOR RE1 ATIONS BOARDCompany did not consider as signifyingtheir intentionto return to work leaves 4of the 21 named in the complaint to be further accounted for.These four arePearl Johns, Clara Cook, Clara Luther, and Josephine V. Whitehill.At one pointin his testimony Leach stated that his liston replacementsdid not include twopersons who were not rehired for reasons that the Company considered justified.Helater testified that there were four employees that- the Company did notconsiderentitled to further consideration because of misconduct on the picket line.Two ofthese were Pearl Johns and Clara Cook. The other two were Peggy A. Snyderand Norma Lee Snyder, whom Leach in previous testimony had stated had beenreplaced by certain new employees.This leaves two strikers unaccounted for fromthe standpoint of replacements, Clara Luther and Josephine V. Whitehill.Bothof these however did not apply until November 3, 1953.Leach testified that the factory superintendent of the Company made requeststhat the positions of specific strikers be filled and that he, Leach, would then passon those requests to the personnel director of the Company so that replacementscould be hired.Each replacement was on a departmental basis according to Leachin order to bring departments up to their necessary strength.However, Leachadmitted that during the strike established production setups were disrupted andcertain departments had to be integrated with others. In later testimony Leachstated that he had matched the replacements hired between September 18 andOctober 7 and determined which would logically have replaced a particular strikerand made his list accordingly.He further testified:Q. (By Mr. Natick.)Now, the complaining employees, and the peoplenamed in the complaint, if there were five sewers among them and you hiredfive sewers, those five would take their places, is that right?A. That's correct.Q. And regardless of the machine.For instance, if a machine was availablefor that purpose, regardless of the, one they worked on, these replacementsmaybe would not take the same positions or machines as the employees thatworked on them before the strike?A. That is correct.Company records show that as of October 7 a full complement of replacements forall the strikers had not been hired.There were 23 fewer sewers than on September10.Twelve of the twenty-one persons named in the complaint had been employedas sewers prior to the strike.While Leach testified that there was some specific re-placement for the strikers by name, it is also clear that in explaining which replace-ment was hired for a striker who did not return to work he merely matched replace-ments againstthe people named in the complaint. It is significant that he could giveno information as to what replacements supplanted other strikers other than thosenamed in the complaint concerning whom he had been told by his counsel he wouldnot have to be prepared to testify.The Company had a shortage of sewers on Octo-ber 7. Its records show that sewers were hired after that date.Under these circum-stancesthe Trial Examiner concludes that the 12 former sewers named in the com-plaint were not replaced as of October 7 when Leach told the strikers that replace-ments had been hired for their positions.These 12 are Lois Jean Boarts, MonaShaffer, Peggy A. Snyder, Norma Lee Snyder, Pearl Johns, Geraldine Deemer,Westie K. Shick,BessieViola Plyler, Barbara A. Fritz, Shirley Dempsey, DonnaBowen, and Josephine V. Whitehill.Of this group it is clear that the following hadnot been replaced as of October 7. and were clearly entitled to be reinstated whenthey applied on that date: Mona Shaffer, Geraldine Deemer, Westie K. Shick, andBessieViola Plyler (Ruth Wright actually filed her application on October 9 but thesituation had not changed to any extent from that on October 7).Three of thestrikers never did make a personal request for reemployment at their former posi-tions-LoisJeanBoarts, Shirley Dempsey, and Barbara A. Fritz.9 Three other sew-Olt hasbeen argued that Margaret Bowen made an application for reinstatement onbehalf of all the strikers when she telephoned Leach on October 7 and told him that adecision had been made to call off the strike and that she wanted to arrange a meetingbetween him and the strikers to discuss returning to work.Mrs. Bowen was selected to make the call by those at the meeting. She was not anofficial of the Union nor is there any showing that she had any right to speak for thosenot at the meeting.Her conversation with Leach was obviously preliminary in natureand not designed to settle the reinstatement problem.What authorityshe had wasclearly changed and revoked by the strikers at the meeting when they did not wait forher report, but went to the company offices and filed individual applications. Their action, BROOKVILLE GLOVE COMPANY225ers also applied on October 7 and were entitled to reinstatement unless the Com-pany's claim that these former employees were not entitled to reinstatement becauseof violence committed on the picket line is sustained.These three are Pearl Johns,Peggy A. Snyder, and Norma Lee Snyder. This defense will be dealt with in detailfurther in this report.Josephine V.Whitehill applied for work on November 3:Company records do not show the hiring of any sewers after November 2 and theTrial Examiner concludes that there has not been a showing that there was any va-cancy as sewer as of the date of this application to which Miss Whitehill was refusedreinstatement. - The same is true in the case of Donna Bowen who signified her desireto return to work by letter dated November 14. The Trial Examiner rejects the con-tention advanced by the Company that she never validly signified her desire to re-turn to work because she did not appear at the Company's office and fill out an ap-plication on a prescribed form.These regulations were applicable to applicants fornew employment.The Company could not so circumscribe the rights of an eco-nomic striker.All that is required in the case of such a striker is that she clearlysignify her desire to return to work and that there should be anexistingvacancyin'the position she formerly heldThe latter is not true in the case of Miss Bowen.There has not been a clear showing that there was a vacancy in her occupation ofsewer to which she was refused reemployment at the time she made her application.The next largest category of employees at the plant is that of inspector.Twelvehad been employed on September 10 and there were 10 on the payroll as of October7.Of those named in the complaint, four had been employed as inspectors- ClaraLuther, Clara Cook,BeatriceEdna Aikens, and Alberta Kerr.Leach testified thatAikens and Kerr, both of whom applied on October 7, had been replaced by twoother inspectors hired the previous month.Clara Cook was 1 of the group of 4 em-ployees that Leach maintained were not considered because of picket-line activities.Her case will be considered in detail later in this report.Clara Luther did not fileher application until November 3.Company figures show that as of October 7 theCompany had not hired or rehired its full complement of inspectors. The Trial Ex-aminer therefore finds that positions were open for Alberta Kerr and Beatrice Aikensin the category in which they were employed prior to the strike. The same is true ofClara Luther who applied on November 3Two inspectors were hired after her ap-plication.While the issue is not completely clear in her case it is very clear in thecase of the other inspectors who were not reemployed on October 7 when they filedapplications.Margaret N. Bowen applied for reinstatement on October 7. She had been em-ployed on the cylinder roll.Company records indicate that there was a full comple-ment of employees in this category as of October 7 and the Trial Examiner finds thatithas not been established that there was any vacancy to which she could have beenappointed at the time she filed her application.The Trial Examiner credits the tes-timony of Leach as to the replacement of Edwin Bish and Dale V. Carnahan prior totheir filing applications.They were employed in specialized occupations wherethere was not a large group of employees performing the same work.The last category of employees among those mentioned in the complaint is that ofturner.Two of those named in the complaint. Ruth Wright and Mary Jane McCool,had been employed in this category.Company records show that as of October 7,the date when Mary McCool applied, there was one vacancy in this category. TheTrialExaminer finds that there was an existing vacancy to which Mary McCoolcould have and should have been reinstated under all the circumstances.RuthWright filed her application on October 9.The single vacancy had not been filledas of that date. In addition, two new employees were hired as turners shortly afterRuth Wright filed her application.Under all of the circumstances the Trial Exam-iner finds that there was at least one vacancy to which either Ruth Wright or MaryMcCool should have been reappointed in a nondiscriminatorymanner.The issues in this case as to the discharge of the 21 employees named in the com-plaint have been disposed of in the opinion of the Trial Examiner in the prior sectionof this report.However the Trial Examiner has dealt with the replacement of thestrikers without regard to the unfair labor practices committed by the Respondents inorder that there be a detailed presentation of all issues litigated at the hearing.Therecord establishes in the opinion of the Trial Examiner that a substantial group ofin effect. was a waiver of any rights they obtained through her action(Efco Maoiufactu, ing,Inc.108 NLRB 245).Under all the circumstances, the Trial Examiner finds that it has not been establishedthat there had been an authorized joint application on behalf of all the strikers onOctober 7. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose named in the complaint were clearly entitled to reinstatement whenthey ap-plied even if they be considered solely as economic strikers and not discrimrnateesdischarged in violationof the Act.Afterthe strike ended the work force at the plant was built up until it approxi-mated the number employed prior to the strike.Figures-for the size of the produc-tion force as of different dates are as follows:September 19__________________100November 28__________________101October 3_____________________66December12__________________100October 17____________________94December27__________________95October 21____________________98January 9,1954_______________99November 14__________________100Of those who joined in the strike 21 were rehired by the Company.With one ex-ception all of this hiring was in October 1952. In addition 26 new hirings were madebetween October 7 and January 1954. The categories in which hirings were madeincluded sewers, inspectors,turners, and packers and shippers.In its letter to the strikers on September 18, 1953, the Company, after expressingits regret that they did not accept the invitation to return to work, concluded the letteras follows: "If you wish to return to work at any time we will be glad to have youcome into our office and make out an application for employment. In hiring ithas always been our policy to give preference to former employees."Outside of 4employees whom the Respondents charged with- misconduct on the picket line noreason was advanced why the other 17 former employees named in the complaintwere not offered employment as new employees.All of them with the possibilityof 2 or 3 exceptions had been employed in the categories in which new hirings weremade. In view of the Company's policy to give preference to former employees thefailure to offer employment to those named in the complaint who had filed applica-tions for employment on the Company's prescribed form, who were not chargedwith picket line violence, and who had been employed in categories subsequentlyfilled by new applicarrts with no prior experience with the Company, was upon thepreponderance of the evidence presented discriminatory.This group included thefollowing:Mona Shaffer, Geraldine Deemer, Westie K. Shick, Bessie Viola Plyler,Clara Luther, Beatrice Edna Aikens, Alberta Kerr, Ruth Wright, Mary Jane Mc-Cool, and Edwin G. Bish.However the status of these former employees as em-ployees discharged in violation of the Act warrants them receiving different relieffrom that of new applicants discriminatorily refused employment.D. Misconduct of strikersLeach testified that four of the strikers were not considered for reemployment bythe Respondents because of their conduct on the picket line.These individuals arePearl Johns, Norma Lee Snyder, Peggy A. Snyder, and Clara Cook.These strikers, Leach testified, were "conspicuous" in shouting threats, jeers, andinsults at employees who had returned to work.Anna Johnson, a floorlady, com-plained to him twice that employees were being insulted.He also received reportsfrom General Manager Kinnaird that Pearl Johns had struck him and was jeering,threatening, and swearing.Leach further testified that on occassions the strikersstood close together barring entrance to the plant.He could not give the dates ofany such incidents but maintained that these four "were conspicuously present atall of these incidents."Picketing began at the Brookville plant on September 11, 1953.Leach testifiedthat the plant entrances were blocked by'strikers and it was decided not to open theplant that day.A notice was posted that the factory would reopen on September 14.The factory was opened that day, and, with police in attendance, it remained openthroughout the strike.No arrests were made for alleged picket-line misconduct andnone were requested.Leach testified that no employee complained to him that shehad been assaulted or prevented from coming to work.He testified that the ob-jectionable conduct of the four was in cursing and threatening.He also testified to1incident,when, after some strikers had returned to work, the pickets, includingthese 4 brandished their fists and threatened to kill them.The machines wererunning, he stated, and those threatened did not know they were threatened.About 2 weeks after the strike began, there was another incident, according toLeach.While employees were coming to work, these four shouted they wouldhave help the next day and would come into the plant and "rid it out" (throw outthe employees).Leach also testified that some of the conduct he considered objectionable oc-curred before September 18, but despite this all pickets would have been giventheir jobs back if they had accepted the Company's invitation to return to work. BROOKVILLE GLOVE COMPANY227He never told the four they would never be taken back by the. Company and ap-plications were accepted from them on October 7.General Manager Kinnaird testified, that during the strike while he was walkingby.P.earl Johns in a roadway at the side of the plant she hit him with her elbow ina "striking motion."He was surprised, but was not physically injured.Kinnaird further testified that an employee reported to him that she had beengrabbed by a picket, Mary Jane McCool (not one of the four Leach mentioned inhis testimony), and had to strike back to free herself.He also testified that ontwo occasions cars bringing employees to work were hit by fists as they passed agroup of strikers.He did not see who actually struck the blows.He further testified that employee Flo Shobert heard the threat to kill her made byPearl Johns and others because she reported the incident to him, and he also heardthe remarks but not any singling out of Shobert. (This is the same incident Leachreferred to in his testimony.)Another employee, Alice Shoup, he testified, reported to him that Pearl Johnshad called her "a whore."Mrs. Johns denied insulting Mrs. Shoup or threatening any employee and testifiedthat if she ever cussed or jeered at Miss Shobert she could not recall it.She deniedstriking any cars.As to Kinnaird, she testified the incident occurred when neitherwould make way for the other and that as she passed him she "upped" her arm.Peggy A. Snyder also denied threatening Flo Shobert or other employees, pre-venting employees from entering the plant, cursing at employees, or striking cars.'ConclusionsThe evidence as to misconduct on the part of the four strikers falls into twocategories-incidents not observed by Leach and Kinnaird, the Respondents' witnesseson this issue, and incidents they maintained occurred in their sight and hearing.ThusLeach testified that Floorlady Anna Johnson complained to him twice that employeeswere being insulted, but she did not testify and supply details from which an evalua-tion of the incidents could be made.Pearl Johns and Peggy Snyder denied suchconduct.Also Kinnaird testified that he received a report that Mrs. Johns had insultedAlice Shoup.However, Mrs. Shoup did not testify and Mrs. Johns specificallydeniedthe report.Leach and Kinnaird were qualified to testify as to reports they received, but theirtestimony was hearsay as far as its use for the truth of the matter contained thereinis concerned.In view of the specific denials of those who were charged with wrong-doing, it would not be proper to make a finding on the sole basis of this hearsaytestimony.iiThis is particularly true in as serious a matter as loss of right ofreinstatement.As to other evidence, a good deal of it was in generalities such as that there werethreats, jeers, and insults or a general identification of the four individuals involvedbeing in the vicinity when certain incidents took place but not identifying them asthe persons who actually committed the misconduct charged.The hitting ofpassenger cars is an example of this.The Trial Examiner was impressed with the testimony of Leach and Kinnaird inthat, in the opinion of the Trial Examiner, they were trying to give an accurateaccount of what they actually saw and heard and freely admitted limitations on theirobservation and did not attempt to glibly fasten blame on the individuals involvedhere without any foundation in fact. ,The-Trial Examiner does credit the testimony of Leach and Kinnaird that thepickets on one occasion threatened to kill some strikers who had returned to workand that one of those employees reported the incident to Kinnaird.The TrialExaminer also credits the testimony of Leach as to shouts by these four that theywould come into the factory and "rid it out."It has been found that these four individuals, and the others named in the com-plaint, had been discharged in violation of the Act.Ordinarily, the remedy ofreinstatement and back pay is prescribed by the Board to remedy such unfair laborpractices.However, where misconduct is alleged as a bar to reinstatement, it is forthe Board to determine whether the alleged misconduct occurred and, if so, to weighit and determine whether in the particular case the ordinary remedy would effectuatethe policies of the Act.One who commits an unfair labor practice does not retain aveto over the Board's powers under the Act ii.10A,nerican RubberProductsCorp v NL. R. B..214 F 2d 47 (C A. 7).u N L R B v. Thayer Company and H N Thayer Company,213 F 2d 748 (C. A 1)387644--5 6-vol. 11416 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe threats, which the Trial Examiner has found to have been made by the fourstrikers, occurred in a setting where employees went to and from their work withoutmolestation.The only incident of physical violence about which there is definiteproof is the elbow-bumping of Kinnaird by Pearl Johns, an obviously trivial incident.The remarks are not to be condoned, but they were idle threats not implemented inany way. In view- of all the circumstances, it is concluded that the conduct of thesefour does not warrant denial of the remedy or reinstatement in their case.i'-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents described in section III, above, occuring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondents have engaged in and are engaging in certainunfair labor practices it will be recommended that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents discriminatorily discharged 21 employeesas of September 17, 1953, because they engaged in union or concerted activities.Itwill be recommended that the Respondents offer the dischargees immediate andfull reinstatement to their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, dismissing if necessary all re-placements hired on or after September 17, 1953, and not employees of the Respond-ents as of that date.(Consolidated Frame Company,91 NLRB 1295, 1321.)Itwill be further recommended that the Respondents make whole the formerstrikers for any loss of wages they may have suffered as the result of the discrimina-tion against them by payment to each of them of a sum equal to the amount whichthey normally would have earned as wages from the date of his discriminatory dis-charge namely, September 17, 1953, to the date of the Respondents' offer of rein-statement less his net earnings during said period(Crossett Lumber Company, 8NLRB 440, 497-8), said back pay to be computed on a quarterly basis in the mannerestablished by the Board in F. W.Woolworth Company,90 NLRB 289. The Re-spondents upon request shall make available to the Board or its agents for examina-tion and copying all payroll, social security and personnel records and reports, andall other records and reports necessary to determine the amounts of back pay due.The character and scope of the unfair labor practices engaged in indicate an intentto defeat self-organization of employees and goes to the heart of the Act. It will berecommended that the Respondents cease and desist from such acts and from in anyother manner interfering with, coercing, or restraining their employees in the exer-cise by them of the right to engage in concerted activities for the purpose of mutualaid or protection guaranteed them in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondents David G. Leach and Doyle H. Wallace, d/b/a BrookvilleGlove Company, are engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.By discharging the following employees the Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.Shirley DempseyMona ShafferPearl JohnsWestie K. ShickRuth WrightPeggy A. SnyderGeraldine DeemerJosephine V. WhitehillBarbara A. FritzNorma Lee SnyderClara CookAlberta KerrEdwin G. BishLois Jean BoartsBeatrice Edna AikensDonna BowenClara LutherMargaret N. BowenMaryJaneMcCoolDale V. CarnahanBessieViola Plyler12 EfcoManufacturing, Inc., supra(Charles Arnold). GENERAL MOTORS CORPORATION, OLDSMOBILE DIVISION2293.By such discrimination including the failure and refusal to reinstate these em-ployees without prejudice to their seniority and other rights and privileges, and bythe priorconduct ofthreatening to discharge those employees who continued to par-ticipate in an economic strike, the Respondents have interfered with,restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 of theAct and havethereby engaged in and are engaging in unfairlaborpractices withinthe meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices withinthe mean-ing of Section 2 (6) and(7) of the Act.[Recommendations omittedfrom publication.]General Motors Corporation,Oldsmobile Division,Forge Plant,Lansing, MichiganandInternational Die Sinkers Conference,Lansing Lodge No. 60(Independent),PetitionerandInterna-tionalUnion,United Automobile,Aircraft and AgriculturalImplement Workers of America,UAW-CIO,and its Local 652.Case No. 7-RC-2778. October 6,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before L. L. Porterfield, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the request of the In-tervenor, the Board, on August 11, 1955, heard oral argument in thiscase.The Board has considered the entire record, the briefs, and theoral argument and finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.On August 20, 1941, after a consent election, the Petitioner wascertified by the Board as bargaining representative for "all impressiondie sinkers employed in the manufacture or maintenance of dies usedto complete forgings, including die sinkers on bench, mill, lathe, andether machines, trim die makers, keller men, excluding supervisors"and other employees.' Since that date, the Employer and the Peti-tioner have entered into it series of contracts covering the above em-ployees who currently number 178 employees. The Petitioner, whichhas traditionally represented departments similar to the type here re-quested, is, seeking to add to its existing unit, 43 other employees who1 34 NLRB 605.114 NLRB No. 54.